                                 Case 1:21-cv-00925-KPF Document 17 Filed 07/30/21 Page 1 of 1




   ROBERT M. ARCHER*                                                                        ONE HUNTINGTON QUADRANGLE, SUITE 4C10
  JOHN H. BYINGTON III                                                                                                P.O. BOX 9064
    MARTY GLENNON                                                                                          MELVILLE, NY 11747-9064
                                                                  July 30, 2021
JULES B. LEVINE (1932-2012)
     GARY A. THAYER                                                                                          PHONE:    (631) 249-6565
   JAMES W. VERSOCKI                                                                                      FACSIMILE:   (631) 777-6906
 RICHARD S. CORENTHAL
                                                                                                                WWW.ABGLLAW.COM
      ......................
                                  By CM/ECF                                                                     INFO@ABGLLAW.COM
  MATTHEW HROMADKA
    PAUL K. BROWN                 Hon. Katherine Polk Failla, U.S.D.J.                                      NEW YORK CITY ADDRESS:
      JENNY LAM                   United States District Court                                           1430 BROADWAY, SUITE 1107

                                  Southern District of New York
                                                                                                                NEW YORK, NY 10018
      ......................

   * Partner emeritus-retired     40 Foley Square, Room 2103
                                  New York, NY 10007

                                  Re:         Alterescu v. New York City Department Of Education, et al
                                              Case No. 1:21-cv-00925-KPF
                                              Our File No. 25324.0007

                   Dear Judge Failla:

                       Pursuant to Your Honor’s Order entered July 22, 2021, (ECF Doc. No. 16), I write
                   jointly on behalf of all parties in the above case. The parties have conferred regarding
                   a briefing schedule for Defendants’ motions to dismiss (with sufficient time for
                   Plaintiff to amend her Complaint, if she wishes) and have agreed upon the following
                   proposed briefing schedule:

                                        Amended Complaint: On or before August 26, 2021;

                                        Defendants’ Motions: On or before September 23, 2021;

                                        Plaintiff’s Opposition: On or before October 21, 2021;

                                        Defendants’ Replies: On or before November 5, 2021.

                                                                  Respectfully submitted,

                                                                  /s/ Paul K. Brown
                                                                  Paul K. Brown

                   cc:          Counsel of Record (by CM/ECF)
                                failla_nysdchambers@nysd.uscourts.gov
